Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 1, 3, 5, 8-10, 12-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1, 10, and 16 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1, 10, and 16 disclose a rotor blade (100, fig 1) with a removable tip (110, fig 2), the rotor blade has a root (104), with a root cavity (118), within the root cavity there is an anchor (122), within the tip (110) there is a tip cavity (120), within the tip cavity there is a set of opposable jaws (124) hinged at a jaw pin (135), the pair of opposing jaws (124) are complementarily  shaped to substantially fill one or more concave recesses of the anchor, and an epoxy or an expansive material disposed between the pair of opposing jaws and an adjacent interior wall of the tip cavity.
Kawasetsu (USPAP 2011/0052403) discloses a rotor blade (9, fig 2) with a root (14, fig 2) and a removable tip (14, fig 2). Kawasetsu goes onto disclose opposable “jaws” (88, fig 17) that close over an anchor (87, fig 19), both the anchors and the jaws are in the cavity of the root and the tip.   However, Kawasetsu does not disclose the set of opposable jaws hinged at a jaw pin, the pair of opposing jaws having a complementarily shaped to substantially fill one or more concave recesses of the 
Schaeffer (USPN 2,118,361) discloses a connector (9, fig 3) with a pair of opposing jaws (7 and 8) connected with a jaw pin (13), the opposing jaws (7 and 8) are complimentary shaped to substantially fill the one or more concave recesses. However, Schaeffer does not disclose a rotor blade, rotor blade root, rotor blade tip and an epoxy or an expansive material disposed between the pair of opposing jaws and an adjacent interior wall of the tip cavity.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 10, and 16 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746